                                                  Entered on Docket
                                                  March 23, 2021
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA


 1   LAW OFFICES OF GEOFF WIGGS
     Geoffrey E. Wiggs (SBN 276041)
 2                                              The following constitutes the order of the Court.
     1900 South Norfolk Street, Suite 350
                                                Signed: March 23, 2021
     San Mateo, California 94403-1171
 3   Telephone Number: (650) 577-5952
     Facsimile Number: (650) 577-5953
 4   Email Address: geoff@wiggslaw.com
 5
     WAYNE GREENWALD, P.C.                        ______________________________________________
 6   Wayne M. Greenwald                           Stephen L. Johnson
     475 Park Avenue South, 18th Flr.             U.S. Bankruptcy Judge
 7   New York, NY 10016
 8
 9
10
11                          UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
12
13    In re:                                          Adversary Proceeding Case No.: 21-05002
14                                                    Core Case No.: 20-51735
               Vikram Srinivasan
15                                                    Chapter 11
                                   Debtor.
16
17
18    VIKRAM SRINIVASAN,
                                   Plaintiff,
19
               v.
20
      FAY SERVICING, LLC, a Delaware
21    Limited Liability Company; CIVIC
      HOLDINGS III TRUST, a Delaware
22    Statutory Trust; CIVIC REAL ESTATE
23    HOLDINGS III, LLC, a Delaware Limited
      Liability Company; ANTHONY and LISA
24    NADALIN, individuals; DOES 1 through
      20, inclusive,
25    Defendants
26
27
28



     Case: 20-51735      Doc# 80    Filed: 03/23/21   Entered: 03/23/21 14:53:34       Page 1 of 2
 1                      ORDER GRANTING APPLICATION FOR ADMISSION OF
                                  ATTORNEY PRO HAC VICE
 2
 3           Wayne M. Greenwald, whose business address and telephone number is Wayne Greenwald,

 4   P.C., 475 Park Avenue South, 18th Floor, New York, NY 10016; (212) 983-1922, and who is an
 5   active member in good standing of the bar of New York having applied in the above-entitled action
 6
     for admission to practice in the Northern District of California on a pro hac vice basis, representing
 7
     Vikram Srinivasan
 8
 9           IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and

10   conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac
11   vice. Service of papers upon and communication with co-counsel designated in the application
12
     will constitute notice to the represented party. All future filings in this action are subject to the
13
     Bankruptcy Local Rules and Electronic Case Filing Procedures adopted by the United States
14
15   Bankruptcy Court for the Northern District of California.

16                                             **END OF ORDER**
17
18
19
20
21
22
23
24
25
26
27
28



     Case: 20-51735       Doc# 80      Filed: 03/23/21      Entered: 03/23/21 14:53:34         Page 2 of 2
